922 So.2d 456 (2006)
Hector Alfredo UBILLA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-976.
District Court of Appeal of Florida, Third District.
March 15, 2006.
Hector Alfredo Ubilla, in proper person.
Charles J. Crist, Jr., Attorney General, and Michael E. Hantman, Assistant Attorney General, for appellee.
Before GREEN, RAMIREZ, and SHEPHERD, JJ.

CONFESSION OF ERROR
PER CURIAM.
Based upon the State's proper confession of error, we remand this cause to the trial court for a determination of whether the appellant meets the requirements to be sentenced as a violent career criminal.
Remanded with instructions.